Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular box(es); e.g. 24, 30, 40, 23, 23a,  21, 102, 101, 103, etc.  shown in the drawings should be provided with descriptive text labels (e.g. Figs. 2, 4-7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0032907 A1 to Koizumi et al. (Koizumi) and U.S. Patent Application Publication No. US 2012/0162114 A1 to Inoue et al (Inoue).
As to claim 11, Koizumi discloses a touch sensing method comprising: 
(a) obtaining a touch position on a touch board (800) and obtaining a pressing pressure value (maximum pressure) (Fig. 1, Pars. 105-106, 109), wherein the pressing pressure value is generated upon the touch position is pressed (Fig. 1, Pars. 105-106, 109); 
(b) obtaining a first pressure threshold and a second pressure threshold, (Fig. 1, Pars. 105-106) wherein the first pressure threshold and the second pressure threshold respectively correspond to a first position and a second position on the touch board (Fig. 1, Pars. 105-106), and the first pressure threshold is different from the second pressure threshold; 
(c) when the touch position is at the first position (Fig. 1, Par. 109, see also Pars. 105-106), outputting a trigger signal in response to that the pressing pressure value is greater than the first pressure threshold (Fig. 1, Par. 109, see also Pars. 105-106); and 
(d) when the touch position is at the second position (Fig. 1, Par. 109, see also Pars. 105-106), outputting the trigger signal in response to that the pressuring pressure value is greater than the second pressure threshold (Fig. 1, Par. 109, see also Pars. 105-106).
Koizumi does not expressly disclose the first pressure threshold is different from the second pressure threshold; 
However, Koizumi discloses a plurality of thresholds (Par. 106).
Inoue discloses the first pressure threshold is different from the second pressure threshold (Figs. 7-13, Par. 73, see also Par. 116).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Koizumi with the teaching of Inoue to prevent erroneous operations triggered by an unintentional touch as suggested by Inoue (Par. 15).
As to claim 1, see claim 11 rejection and/or motivation.  Koizumi as modified discloses a touch sensing device comprising: a substrate (830) (Koizumi's Fig. 2, Par. 90); a touch panel (110, 110) disposed on the substrate (830) (Koizumi's Figs. 1-3, Pars. 66,  68, 69), wherein the touch panel (110, 810) comprises a touch board (140) and a circuit board (160), the circuit board (160) is between the substrate (830) and the touch board (140) (Koizumi's Figs. 1-3, Par. 72), the circuit board (160) comprises a pressure sensor (150a-150f) and a position sensor (Koizumi's Figs. 1-3, Par. 109), a distance between the first position (Koizumi’s 811 top row) and the pressure sensor (Koizumi's 150a, 150b, 150c) is different from a distance between the second position (Koizumi's 811 bottom row) and the pressure sensor (Koizumi's 150a, 150b, 150c) (Koizumi's Figs. 1-3, Par. 109); and a processor (911) electrically connected to the pressure sensor (Koizumi's 150) (Koizumi's Fig. 6, Par. 103), the position sensor (Koizumi's Fig. 6, Par. 107), and the storage (Koizumi's 234) (Koizumi's Fig. 6, Pars. 103, 107), wherein the processor (Koizumi's 911) is adapted to obtain the first pressure threshold (Koizumi's Pars. 105-106), the second pressure threshold (Koizumi's Pars. 105-106), the touch position(Pars. 105-106), and the pressing pressure value (Koizumi's Pars. 105-106).
As to claim 2, Koizumi discloses the distance between the first position (Koizumi’s 811 top row) and the pressure sensor (Koizumi’s 150a, 150b, 150c) is less than the distance between the second position and the pressure sensor position (Koizumi’s 811 bottom row) and the pressure sensor (Koizumi’s 150a, 150b, 150c) (Koizumi’s Figs. 1-3, Par. 109), and the second pressure threshold is less than the first pressure threshold (Koizumi’s Fig. 1, Par. 109, see also Pars. 105-106, Inoue’s Figs. 7-13, Par. 73, see also Par. 116).  It would have been obvious to one of ordinary skill in the art to have modified Koizumi with the teaching of Inoue to prevent erroneous operations triggered by an unintentional touch as suggested by Inoue (Par. 15). 
As to claim 13, Koizumi discloses the pressing pressure value in the step (a) is a summation of a first pressing pressure value and a second pressing pressure value (Koizumi’s Par. 243), the first pressing pressure value is obtained by using a first pressure sensing unit (e.g. 150a) to detect that the touch position is pressed (Koizumi’s Par. 243), and the second pressing pressure is obtained by using a second pressure sensing unit (e.g. 150b) to detect that the touch position is pressed (Koizumi’s Pars. 242-243).
As to claim 7, see claim 13 rejection and/or motivation.
As to claim 8, Koizumi as modified discloses the storage stores a third pressure threshold (Koizumi’s Fig. 1, Par. 109, see also Pars. 105-106, Inoue’s Figs. 7-13, Par. 73, see also Par. 116), the third pressure threshold corresponds to a third position on the touch board (Koizumi’s Fig. 1, Par. 109, see also Pars. 105-106, Inoue’s Figs. 7-13, Par. 73, see also Par. 116), the second position (Inoue’s region 2) is between the first position (Inoue’s region 1) and the third position (Inoue’s region 3) (Koizumi’s Fig. 1, Par. 109, see also Pars. 105-106, Inoue’s Figs. 11, Par. 73, see also Figs. 7-10, 12-13, Par. 116), and wherein when the touch position is at the third position, in response to that the pressuring pressure value is greater than the third pressure threshold, the processor outputs the trigger signal (Koizumi’s Fig. 1, Par. 109, see also Pars. 105-106, Inoue’s Figs. 7-13, Par. 73, see also Par. 116).  It would have been obvious to one of ordinary skill in the art to have modified Koizumi with the teaching of Inoue to prevent erroneous operations triggered by an unintentional touch as suggested by Inoue (Par. 15). 
As to claim 9, Koizumi as modified discloses the touch board comprises a first region and a second region (Koizumi’s Fig. 1, Par. 109, see also Pars. 105-106, Inoue’s Figs. 11, Par. 73, see also Figs. 7-10, 12-13, Par. 116), the second region is farer from the pressure sensor as compared with the first region (Koizumi’s Figs. 1-3, Par. 109), the first position is in the first region, the second position and the third position are in the second region Koizumi’s Fig. 1, Par. 109, see also Pars. 105-106, Inoue’s Figs. 11, Par. 73), and the second pressure threshold is equal to the third pressure threshold. (Koizumi’s Fig. 1, Par. 109, see also Pars. 105-106, Inoue’s Figs. 11, Par. 73).  See claim 8 motivation.
As to claim 10, Koizumi as modified discloses the third position is farer from the pressure sensor as compared with the second position(Koizumi’s Fig. 1, Par. 109, see also Pars. 105-106, Inoue’s Figs. 11, Par. 73), and the third pressure threshold is less than the second pressure threshold (Koizumi’s Fig. 1, Par. 109, see also Pars. 105-106, Inoue’s Figs. 11, Par. 73).  See claim 8 motivation.

Claim(s) 3-6, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0032907 A1 to Koizumi et al. (Koizumi) and U.S. Patent Application Publication No. US 2012/0162114 A1 to Inoue et al (Inoue); in view of U.S. Patent Application Publication No. 2010/0139990 A1 to Westerman et al. (Westerman).
As to claim 12, Koizumi as modified discloses the second pressure threshold is less than the first pressure threshold (Inoue’s Figs. 7-13, Par. 73, see also Par. 116).  It would have been obvious to one of ordinary skill in the art to have modified Koizumi with the teaching of Inoue to prevent erroneous operations triggered by an unintentional touch as suggested by Inoue (Par. 15).
Koizumi as modified does not expressly disclose the step (b) comprises a pivot side, the second position is nearer to the pivot side as compared with the first position.
Westerman discloses the touch board in the step (b) comprises a pivot side (side near hinge 103) (Figs. 1, 10B-10C, Pars. 24, 79), the second position is nearer to the pivot side as compared with the first position (position near switch 104) (Fig. 1, Pars. 24-25, 79); the track pad (34) with a force should not be so small as to allow for accidental activation of the button signal, but not so large as to cause user discomfort by requiring undue pressure (Par. 79).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Koizumi with the teaching of Westerman to prevent discomfort by requiring undue pressure as suggested by Westerman (Par. 79).
As to claim 3, see claim 12 rejection and/or motivation.  Koizumi as modified further discloses the touch board comprises a plurality of pivot portions (Koizumi’s Fig. 17, Pars. 234-238, Westerman’s Pars. 24, 78), the pivot portions are at four corners of the touch board, and the pressure sensor is between the pivot portions (Koizumi’s Fig. 17, Pars. 234-238, Westerman’s Pars. 24, 78). 
As to claim 4, see claim 12 rejection and/or motivation.  Koizumi as modified further discloses the pivot side (Westerman’s side near hinge 103 or hinge 86) is pivotally connected to one side of the substrate (Westerman’s 102) (Westerman’s Figs. 1, 12, Par. 24).
As to claim 5, Koizumi as modified discloses the touch board (Koizumi’s 160, Westerman’s 34) comprises an opposite side opposite to the pivot side (Koizumi’s Fig. 17, Pars. 234-238, Westerman’s Pars. 24), and the pressure sensor(Koizumi’s 150) is disposed between the opposite side and the substrate (Koizumi’s Figs. 1-3, Par. 72 Westerman’s Pars. 24).  See motivation of claim 12.
As to claim 6, Koizumi as modified discloses the touch board comprises a first side and a second side opposite to the first side (Koizumi’s Fig. 17, Pars. 234-238, Westerman’s Pars. 24, 78), the first side and the second side are connected between the pivot side and the opposite side(Koizumi’s Fig. 17, Pars. 234-238, Westerman’s Pars. 24, 78), the pressure sensor comprises a first pressure sensing unit and a second pressure sensing unit(Koizumi’s Fig. 17, Pars. 234-238, Westerman’s Pars. 24, 78), and the first pressure sensing unit and the second pressure sensing unit are spaced disposed and are respectively adjacent to the first side and the second side(Koizumi’s Fig. 17, Pars. 234-238, Westerman’s Pars. 24, 78).  See claim 12 motivation.
As to claim 14, Koizumi as modified discloses the step (b) further comprises: obtaining a third pressure threshold (Koizumi’s Fig. 1, Par. 109, see also Pars. 105-106, Inoue’s Figs. 7-13, Par. 73, see also Par. 116), the third pressure threshold corresponds to a third position on the touch board (Koizumi’s Fig. 1, Par. 109, see also Pars. 105-106, Inoue’s Figs. 7-13, Par. 73, see also Par. 116), and the second position (Inoue’s region 2) is between the first position (Inoue’s region 1) and the third position (Inoue’s region 3) (Koizumi’s Fig. 1, Par. 109, see also Pars. 105-106, Inoue’s Figs. 11, Par. 73, see also Figs. 7-10, 12-13, Par. 116), and wherein after the step (b), the method further comprises: when the touch position is at the third position, outputting the trigger signal in response to that the pressuring pressure value is greater than the third pressure threshold (Koizumi’s Fig. 1, Par. 109, see also Pars. 105-106, Inoue’s Figs. 7-13, Par. 73, see also Par. 116).  It would have been obvious to one of ordinary skill in the art to have modified Koizumi with the teaching of Inoue to prevent erroneous operations triggered by an unintentional touch as suggested by Inoue (Par. 15). 
As to claim 15, Koizumi discloses the touch board in the step (b) comprises a first region and a second region (Koizumi’s Fig. 1, Par. 109, see also Pars. 105-106, Inoue’s Figs. 11, Par. 73, see also Figs. 7-10, 12-13, Par. 116, Westerman’s Figs. 1, 10B-10C, Pars. 24, 79), the second region is nearer to the pivot side as compared with the first region (Westerman’s Figs. 1, 10B-10C, Pars. 24, 79), the first position is in the first region (Westerman’s Figs. 1, 10B-10C, Pars. 24, 79), the second position and the third position are in the second region (Koizumi’s Fig. 1, Par. 109, see also Pars. 105-106, Inoue’s Figs. 11, Par. 73, Westerman’s Figs. 1, 10B-10C, Pars. 24, 79), and the second pressure threshold is equal to the third pressure threshold (Koizumi’s Fig. 1, Par. 109, see also Pars. 105-106, Inoue’s Figs. 11, Par. 73, Westerman’s Figs. 1, 10B-10C, Pars. 24, 79).  It would have been obvious to one of ordinary skill in the art to have modified Koizumi with the teaching of Inoue and Westerman to prevent erroneous operations triggered by an unintentional touch as suggested by Inoue (Par. 15) and to prevent discomfort by requiring undue pressure as suggested by Westerman (Par. 79).
As to claim 16, Koizumi as modified discloses the third position in the step (b) is nearer to the pivot side as compared with the second position (Inoue’s Figs. 11, Par. 73, Westerman’s Figs. 1, 10B-10C, Pars. 24, 79), and the third pressure threshold is less than the second pressure threshold (Inoue’s Figs. 11, Par. 73, Westerman’s Figs. 1, 10B-10C, Pars. 24, 79).  It would have been obvious to one of ordinary skill in the art to have modified Koizumi with the teaching of Inoue and Westerman to prevent erroneous operations triggered by an unintentional touch as suggested by Inoue (Par. 15) and to prevent discomfort by requiring undue pressure as suggested by Westerman (Par. 79).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0156844 A1 to Paleczny et al. discloses a touch sensitive display with actuator(s) may be depressed by applying sufficient force to the touch-sensitive display  to overcome the actuation force of the actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692